WR-61,119-14
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                Transmitted 12/22/2016 1:55:03 PM
                                                                                  Accepted 12/23/2016 1:59:46 PM
                                                                                                   ABEL ACOSTA
                     IN THE COURT OF CRIMINAL APPEALS                                                      CLERK
                          FOR THE STATE OF TEXAS
                               AUSTIN, TEXAS


EX PARTE                                      §
                                              §
                                              §      NOS. WR-61,119-14
                                              §           WR-61,119-15
BRAD MICHAEL CHILDERS                         §           WR-61,119-16


    TRIAL COURT NOS. 380-81373-02(W) HC4, 380-81374-02 (W) HC4,
                      380-81375-02 (W) HC4


EX PARTE                                      §      IN THE DISTRICT COURT
                                              §
                                              §      380TH JUDICIAL DISTRICT
                                              §
BRAD MICHAEL CHILDERS                         §      COLLIN COUNTY, TEXAS


           SUPPLEMENTAL EXHIBITS IN SUPPORT OF
      AMENDED APPLICATIONS FOR WRITS OF HABEAS CORPUS


TO THE HONORABLE JUDGES OF SAID COURT:

       NOW COMES the Applicant, BRAD MICHAEL CHILDERS, and submits

these supplemental exhibits in support of amended applications for writs of habeas

corpus and would show the following:


                                                                    December 23, 2016




Supplemental Exhibits in Support of Amended Applications for Writs of Habeas Corpus - Page 1
                                                 I.

        Applicant’s amended writ applications allege that the state withheld

exculpatory evidence of another person committing similar robberies in the same

geographical location and during the same time period that the robberies occurred that

Childers was convicted of. This person is Jonathan Clark. In connection with these

writ applications, Applicant’s counsel submitted an open records request to the Plano

Police Department for records concerning the three robberies which Applicant was

convicted of.

                                                II.

        The attached records from this open records request show the following:

        The following witnesses and victims from the three robberies which Applicant

was convicted of all stated that the person who committed these robberies had brown

eyes.

                                         Crissy Starkey

                                         Tara Ricklefs

                                          Sheela Singh

        Police reports and witness statements showing this are attached.

        Also, among the records produced by the Plano Police Department in this open

records production was a form entitled “Plano Police Department Supplemental

Warrant Information” and a form entitled “Collin County Criminal District Attorney


Supplemental Exhibits in Support of Amended Applications for Writs of Habeas Corpus - Page 2
Plano Police Department Case Report Form.” Both of these forms state that

Applicant, Brad Childers, has blue eyes.

       Other information before the court shows that Clark has brown eyes.

                                                III.

       The fact is that the description given by the victims and witnesses of the person

committing the robberies which Childers was convicted of better matches Clark than

Childers. This is additional evidence indicating that the fact that the Plano Police

were aware that Clark was committing similar robberies to the ones Childers was

charged with constitutes exculpatory evidence that should have been revealed to

Applicant’s counsel.

                                                  Respectfully submitted,

                                                       /s/ Gary A. Udashen
                                                  GARY A. UDASHEN
                                                  Bar Card No. 20369590
                                                  gau@sualaw.com

                                                  SORRELS, UDASHEN & ANTON
                                                  2311 Cedar Springs Road
                                                  Suite 250
                                                  Dallas, Texas 75201
                                                  214-468-8100
                                                  214-468-8104 fax

                                                  Attorney for Defendant




Supplemental Exhibits in Support of Amended Applications for Writs of Habeas Corpus - Page 3
                              CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and correct copy of the foregoing
Supplemental Exhibits in Support of Amended Applications for Writs of Habeas
Corpus was electronically delivered to the Collin County District Attorney's Office,
on this the 22nd day of December, 2016.

                                                     /s/ Gary A. Udashen
                                                  GARY A. UDASHEN


                          CERTIFICATE OF COMPLIANCE

       Pursuant to TEX. R. APP. P. 73.1, undersigned counsel certifies that this

document complies with:

1.     the type-volume limitation of TEX. R. APP. P. 73.1(d) because this

memorandum contains 290 words.

2.     the typeface requirements of TEX. R. APP. P. 73.1(e) because this memorandum

has been prepared in a conventional typeface using WordPerfect X5 in 14-point

Times New Roman.

                                                     /s/ Gary A. Udashen
                                                  GARY A. UDASHEN




Supplemental Exhibits in Support of Amended Applications for Writs of Habeas Corpus - Page 4
                                 EXHIBIT
       OPEN RECORDS PRODUCTION
     FROM PLANO POLICE DEPARTMENT




Supplemental Exhibits in Support of Amended Applications for Writs of Habeas Corpus - Page 5
1
    INCOl                                                            PAGE:

    AGENCY: 00                  INCIDENT REPORT       DATE PREPARED: 11/29/0;
                                                  INCIDENT NO:   20020005155'.

                              *********************
                              * OFFENSE NARRATIVE *
                              *************+*******


    On 06/03/02 at approximately 1311 hours, I (Officer Tilly #1471)
    was dispatched to 6505 West Park Blvd. Suite 314 at the Marble
    Slab Creamery regarding an aggravated robbery that had just
    occurred.

    Upon my arrival, I spoke -i.vith witness, Crissy Starkey (W/F        1,
    who stated she walked into the Marble Slab Creamery at approximately         ,,I
    1309 hours and observed a white male approximately 6', 160 pounds,
    wearing a white baseball cap; clean shaven, brown hair 1 brown eyes;          I
                                                                                  I
    a yellow collarless short-sleeved shirt with horizontal stripes
    and khaki pants carrying a white plastic bag with an American flag
    on the side, exiting the store'" walk out the door and then t'ilalk
    north towards the Albertson's in the same shopping center as the               '.I

    Iv1arble Slab Creamery.                                                        ''
                                                                                   i'"
    I then spoke lvith the victimF Mohanunad E. Jamal (P/M          ) ,,
    who stated approximately 1305 hours a white male subject walked
    into his store to purchase an ice cream cone. Mr. Jamal stated
    as he was fixing the subject's ice cream cone he noticed the
    subject appeared to be very tense. Mr. Jamal then walked down
    towards the cash register and the subject followed him down there
    and then pulled a black handgun out of the right portion of his
    pants and pointed the gun at Mr. Jamal, telling him to open the
    register. Mr. Jamal stated the subject then walked around a
    cake display located within the store and then through a                           '11,

    swinging door and thei:i put the handgun, which the subject was
    holding in his right hand, back into his front portion of his
    khaki pants.  He then removed the money out of the cash register,                   ·I',
    pulling up a white bag with an American flag on it that was                        1,,i
    plastic and then placing the money inside the white plastic bag.
    The subject then asked Mr. Jamal where his phone was and looked
    in the back of the store, dumped his ice cream cone that Mr.
    Jamal had presented him into a yellow mop bucket when Ms.
    Starkey walked into the store. Mr. Jamal stated the white male
    then exited the store and walked northbound towards the Albertson's
    store.  Mr. Jamal stated the subject to be approxirrrately 6 1 tall,
    thin build, brown hair, brown eyes, wearing a white baseball cap
    and a yellow shirt with horizontal stripes and clean shaven.
    Mr. Jamal stated he believed the subject to be between the ages
    of 18-24 years of age.    Mr. Jamal stated the subject took
    approximately $100 in currency bills out of the register prior
    to leaving the store.

    ID responded on scene to take photos and attempt to lift
    fingerprints from the crime scene.  Detective Marks arrived on
    scene for representation for CID.
                                                         i}i.J
                                             %0




1
    INCOl                                                             PAGE:

    AGENCY: 00                    INCIDENT REPORT       DATE PREPARED: 11/29/0;
                                                    INCIDENT NO:   20020005155'

                             *********************
                             * OFFENSE NARRATIVE *
                             *********************



    During the course of investigation of this call, a second robbery
    came out under file #02-51555 located at 2100 Dallas Parkway
    at Parkwood Cleaners, which had a similar description of the
    suspect as this robbery with the exception of a different
    color of baseball cap and different color shirt.  There was
    also a third robbery under file #02-51565 at 5960 West Parker
    Road suite 224 at the General Nutrition Center giving another
    similar description as our suspect.

    I observed two cameras inside the front portion of the store
    at the Marble Slab Creamery but Mr. Jamal stated the
    cameras were activated but they were not being recorded
    even though there was a recorder hooked up to the camera
    system.

    Prior to my leaving the scene, I vralked up towards the north
    of the shopping center to check the trash cans for possibly
    the suspect dropping the white plastic bag or any other information
    that might be evidence in this crime.   Detective Marks and I
    made contact with the management at the Albertson's grocery
    store and viewed their tape of the cameras in -the parking lot
    attempting to see if we could locate the subject on tape. We
    were unable to do so.

    Officers entering into the crime scene included my back-up Officer
    Jackson #1230, PSO Eldridge P938, Detective Marks and myself.
    No other information was obtained regarding this aggravated
    robbery.

    CID follow-up is requested.    A case report has not been completed.

    MLC
    06/04/02
                 .        h ~ · SS\)
                                 ·               C.'       \J
                                                  ~'l''l f _, ;'el/
1v.ry B!::\!!h:; ns                                                                        13 =~,-,
.      "'. ·               i    •1
                      ==~·,_'="-= H{J§/lLCe
My home phone number is l:lJcq- .3\c b- 22''-} -f      My work phone number is 1iJtl:JdL-JJJ.(JO X 56,35
                                                                       1



Mycellitlar phone number is                      ,2/i-/-/)gCJ-d-5o'-/               .   My pager number is~~~~~~~-~-~··-~··

I am voluntarily making the foll?wing statement t():Dfl'.. ·
                                                                              I   qb:\\t
                                                                                   Y \     ~411
                                                                                             .        ,a Police Officer for the Cicy of Pfa110,
Collin     Countyr1??                           .
--                     !£21                    1:1d11e.1i"'\f d        0
                              ."->     Me..



                                                                                                                                        0




I have read each page of this statement consisting of        page(s), each page of which bears my signature and
corrections, if any, bear my initials, and I certify under penalty of perjury that the facts contained herein are
true and correct.              l;               56 · ·                                           d -
Dated at                                                .      , this          I            day of     '   20..Q,2,
                                                                                                                          11    n
                                                                                                                                            nt


Subscribed and sworn to before me by on this th" _ _ day of _ _ _ __                                    AD.20_.

Notary Public in and for Collin Counl;y, Texas                       -·---
1
    INCOl                                                                  PAGE:

    AGENCY: 00                    INCIDENT REPORT         DATE PREPARED: 11/29/0;
                                                      INCIDENT  l'JO: 20020005155:

                               *********************
                               ·x OFFENSE NARRATIVE *
                               *********************


    On Monday 6/3/02 I, Officer Wolf-1452, along with Officer
    McCrary-1188, were working a 2-man until in patrol D-Sector
    assigned to beat 248 when we were dispatched to a robbery
    that had just occurred at the Parkwood Cleaners which is
    located at 2100 N Dallas Pkwy #112 inside the city limits
    of Plano, Collin County, TX.  The weather was sunny and
    clear. Officer Mccrary dropped this officer off at the
    Parkwood Cleaners to speak with the reporting party and
    witness while he continued to drive the area searching
    for the suspect.

    Officer McCrary-1188 spoke with employees at the Super
    Target located at Park and Parkwood and observed them to
    have a parking lot video camera which does tape the entire
    parking lot. While at the scene I, Officer Wolf-1452,
    spoke with reporting party Tara Lea Ricklefs (W/F
    who was v;rorking as the customer service/ cashier for the
    Parkwood Cleaners located at 2100 N Dallas Pkwy, suite 112.
    Ms. Ricklefs states that, "About 1:25 man, 5 1 10 11 -5 1 11", white
    male, about 22-26 years old, came in asking for job informa-
    tion.   I explained the position available, then when I asked                    I
                                                                                     I
    for his name and phone number he lifted his shirt which was
    a red shirt with a white shirt under it, blue jeans, red
    cap, brown hair, short, 160-170 pounds, brown trim moustache,
                                                                                     1.
    brown eyes.    After he lifted his shirt, pulled black gun,
    automatic, and told me this was a robbery, stay right where
    I was and open the register, now don 1 t move.   H'e grabbed
    the cash and the drawer and empty it, grabbed a laundry
    bag which he put the cash in and went out the front door."

    Ms. Ricklefs provided a voluntary written statement which
    is attached to th.is report for all intents and purposes.
    Ms. Ricklefs was obviously shaken, very nervous and panicked
    and appeared near tears. Ms. Ricklefs .initially had trouble
    speaking with this officer due to her apparent fear and
    panic at the just-occurred robbery. Ms. Ricklefs walked me
    through the suspect's entrance into the cleaners, through
    the right hand door of the double doors to the counter where
    he spoke with Ms. Ricklefs for several minutes about job
    information before finally coming around the right side of
    the desk to the cash register where he then raised his shirt
    and pulled a black automatic handgun from the front of his
    waist with his right hand and pointed it at her abdomen/thigh
    area while informing her that this was a robbery.   Ms. Ricklefs
    stated that the suspect then saw witness Mary Ann Young pull
    into the front of the cleaners and approach the store',. at
1
    INCOl                                                                 PAGE;

    AGENCY;    00                  INCIDENT REPORT         DATE PREPARED; 11/ 29/ o;
                                                       INCIDENT NO:   20020005155,

                               *********************
                               *   OFFENSE NARRATIVE   *
                               *********************


    which point he left the store walking normally northbound
    into the shopping center.

    I then spoke with witness Mary An.n Young (W/F            1 who

    stated, "I pulled up to Parkwood Cleaners to drop off dry
    cleaning and a man was leaving the cleaners on foot. He had
    a black bag in hand and was walking north on the sidewalk.
    He was approximately 5'11 n, li'J/M, early to mid 20' s in age,
    dark brown hair, clean cut, wearing a white shirt, jeans and
    red cap. As I entered the cleaners he was approxirnately 10
    feet down the walkv-1ay."

    Ms. Young then told me that Ms. Ricklefs informed her of the
    robbery at which point, she ran back outside with her cell
    phone to call 911.  She no longer observed the W/M suspect she
    had seen leaving the store, however, she did see a maroon unknown
    make and model vehicle driving through the parking lot. (It is
    unknown if this vehicle has any relevance to the robbery.)

    Ms. Young provided a voluntary written statement which is attached
    to this report for intents and purposes.    CID and ID were called
    to the scene. After ensuring the crime scene was secure, I
                                                                                       I
    walked northbound through the inirnediate shopping area and spoke
    with the businesses north of Parkwood Cleaners to the corner of                    I'
    their building.  I was unable to locate any cameras or other
    witnesses to this crime.

    ID tech, J. Rhinebarber arrived to process the scene, however,
    only the front door used by the suspect had any retrievable
    prints.  Detective DeLeon arrived to the scene and interviewed
    the reporting party, witness and victim.  Before leaving the
    Parkwood cleaners, I was advised by the owner, victim, Green,
    that per the cash register tape the register was opened at 1319
    hours and $326.19 in cash was taken from the drawer.

    No further information is available at this time. A case report
    was not completed by this officer due to lack of suspect infor1nation.

    CID follow up requested.

    pj
    VO
    06/04/02
My cellular phone number i s ' - - - - - - - - -
                                                               OF::c:· -~.won-
                                                                           ' 1r· _ _ _ , a Police Officer for the City of Plano,




! have read each page of this statement consisting of_ page(s), each page of which bears my signat'!re and
;orrections, if any, bear my initiels. a..r:d. I certify und~ p.enalty of perjury thitt the facts c.onta.ined herein are
rue and correct,        ~                                                                                          - -- -
)ated at                                                     - · , this




 JTNESS: _ _ _ _ _ _ _ _ _ _                     ~




 1bscribed and sworn to before me by on this the -~~ day of·-~                                A.D.20_.~

  >lacy Public in and for Collin County,. Texas ---~
1
    INCOl                                                            PAGE;

    _l\GENCY:   00             INCIDENT REPORT        DATE PREPARED: 11/29/0;
                                                  INCIDENT NO:   20020005156c

                             *********************
                             * OFFENSE NARRATIVE *
                             *********************


    On 06/03/02, I (Officer Wicker #1534) was di.3patched to a robbery
    at General Nutrition Center located at 5960 West Parker #224.
    Notes on the call stated a white male, 5'10 11 , approximately 20,
    black hair and bro1.vn eyes, took $300 in cash, Muscle Milk
    products, and a white handset, Notes also stated the subject
    produced a long gun, 1-vhich later turned out to be a black pistol.

    Upon my arrival at the location, I contacted the store owner/manager
    of the store, who was the only employee at the time of the
    robbery.    The subject was identified at Sheela Singh (W/F (
    Singh advised a white male, dressed in a red shirt and khaki pants,
    walked into the store at approximately 1410 hours.     The subject
    then went back towards the Muscle Tech products and then grabbed
    two Muscle 1'1ilk containers valued at $40 each and walked up
    towards the register when the store was empty.     The subject v-1as
    a t.vhite male approzimately 5'10", lveight 160p black hair 1 bro-wn
    eyes, with no facial hair.    He then produced a black handgun,
    pointing it at the store owner and stated, nGive me the money.
    Just move out of the way and don 1 t do anything stupid. il The
    suspect then opened the cash register and took $300 in cash,
    the muscle milk products and a 1-vhi te portable telephone and left
    through the front door of the store.

    CID and ID were paged. When ID responded, they attempted to take
    latent fingerprints from inside the store and it is unknown at
    this time if ID was able to retrieve any latent fingerprints.
    There was also a subject working next door to General Nutrition
    Center who stated she saw a young male approximately 20 years
    old walking fast southbound on the sidewalk in front of the
    stores.  The subject was light skinned and had dark short hair
    and dark clothing and was carrying a white plastic bag with some
    GNC products in it.  She did not see the subject get into a
    vehicle.  The witness' name is Rebecca Bullard (W/F

    There is no further information available at this time.

    MLC
    06/03/02
ISSUING JUDGE.----'-"ft'--'a,=J'-'-!&_Vl"--_ _ _ _ _ _ _ _ _ COURT_ pi,.,,,.,.,-, '~iJdf   _(a i-cf_, _ _
 ---- -                                                                  ~---------
CHARGE~A;-;            {fl 6h.h.er1                                  BOND /Do_,    (JiJO
DEFENDANT'S NAME           Gi,,-/Jtr  £
                                  (La8t)
                                                     'i3 rd-J.
                                                           (First)
                                                                            fh 1'-cAc. ..e_,/
                                                                                   (Middle)

SEX_--f.JL.J.---__)RACE_~--"'~-=----'D.O.R _ _ __
EYES   fJf I.A£-              HEIGHT _~"-1_,l"'---_ _.WEIGHT_,__,,,'1_1_ __

DRIVERS LICENSE INFORMATION:

STATE,_~_ _ _ _NUMBER                                                -~RESTIUCTIONS._ _ _ __



VEHICLE DESCIUPTION:
MAKE _ _ __,MODEL                                        ...
                                             COLOR _ _ _ _LICENSE
                                                          .       NO.                   -       'STATE   --
HOME ADDRESS _1Sc::_··-:,I)   'u-·~·."'-::'i(,__,:;..:cj'-n:-~()LJ.yfpf                  OFFICER( SJ:                            ,